  Case: 1:17-md-02804-DAP Doc #: 2569 Filed: 09/04/19 1 of 4. PageID #: 412947




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                       )   MDL 2804
 OPIATE LITIGATION                                  )
                                                    )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                          )
                                                    )   Judge Dan Aaron Polster
 Track One Cases                                    )
                                                    )   ORDER




        Before the Court is Walgreen’s Motion for Summary Judgment (Doc. #: 1876). For the

reasons set forth below, the Motion is DENIED.

        Against Walgreens, Plaintiffs assert claims based on Walgreens’ alleged failure to maintain

effective controls against diversion. Walgreens seeks summary judgment on all claims, asserting

Plaintiffs do not have sufficient evidence to show that any prescription opioids Walgreens shipped

to its stores were actually diverted from appropriate medical use. Consequently, Walgreens

argues, Plaintiffs are unable to prove causation.




   I.      Legal Standard.

        The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Plaintiffs’ Summary Judgment Motions Addressing the Controlled Substances

Act. See Doc. #: 2483.
    Case: 1:17-md-02804-DAP Doc #: 2569 Filed: 09/04/19 2 of 4. PageID #: 412948



     II.       Analysis.

           Walgreens asserts that, as a matter of law, Plaintiffs cannot show Walgreens caused

Plaintiffs any harm because Plaintiffs have no evidence that “prescription opioid medications,

shipped by Walgreens without adequate due diligence as part of a ‘suspicious order,’ were actually

diverted outside of legitimate medical channels.” Motion at 2-3 (Doc. #: 1876); see also Reply at

3-4 (Doc. #: 2506).1

           Plaintiffs observe that Walgreens had a duty under federal law to monitor and investigate

suspicious orders and, where appropriate, to refrain from shipping them. Opp. at 2-3 (Doc. #

2205). Plaintiffs point to evidence of Walgreens’ significant failures to investigate and halt

suspicious orders. For example, in 2012, the DEA found, with respect to a Walgreens Distribution

Center in Jupiter, Florida: “Walgreens has failed to maintain an adequate suspicious order

reporting system and as a result, has ignored readily identifiable orders and ordering patterns that,

based on the information available throughout the Walgreens Corporation, should have been

obvious signs of diversion occurring at [Walgreens’] customer pharmacies.” Opp. at 8 (Doc. #:

2205); Jupiter Order to Show Cause, Exh. 9 at Bates WAGMDL00387657 (Doc. #: 2205-9).

Moreover, according to Walgreens’ own transactional data, the Jupiter facility distributed

prescription opioids to Summit and Cuyahoga Counties from 2002 through 2007. See Rafalski

Report at 114 (Doc. #: 2000-22 at 14) (citing WAGMDL00293631; WAGMDL00490979;

WAGMDL00773926;              ABDCMDL00170319;                and    MNK-T1_0005986422              at    MNK-T1

0005986423).




1
  Walgreens makes reference to, but does not develop any arguments supporting, other grounds for summary
judgment developed in other motions. The Court, therefore, restricts its analysis to the issue framed by Walgreens ‒
namely, whether plaintiffs have developed sufficient evidence of diversion to raise a triable issue of fact.

                                                         2
  Case: 1:17-md-02804-DAP Doc #: 2569 Filed: 09/04/19 3 of 4. PageID #: 412949



       Plaintiffs also present evidence indicating that the Walgreens’ lax approach to monitoring

diversion at the Jupiter facility was standard operating procedure nationwide, including at the

Perrysburg, Ohio Distribution Center, which supplied prescription opioids to the Track One

Counties from “at least May 2003 through March 2013.” Id. Plaintiffs also cite to deposition

testimony of Deborah Bish indicating that Walgreens’ apparently deficient Suspicious Control

Drug Report process, in use at the Jupiter distribution center, was the model for anti-diversion

processes used throughout the country. Opp. at 8 (Doc. #: 2205); Bish Dep. at 34-37 (Doc. #:

1959-2).

       On the basis of this evidence, and as noted in the Court’s previous Order Regarding

Defendants’ Motions for Summary Judgment on Causation (Doc. #: 2561), Plaintiffs have

produced evidence upon which a jury could reasonably conclude: (1) Walgreens failed to maintain

effective controls against diversion; and (2) these failures were a substantial factor in producing

the alleged harm suffered by Plaintiffs. See Order at 8-9 (Doc. #: 2561); see also Rafalski Report

at ECF pp. 114-135 (Doc. #: 1999-21) (detailing deficiencies in Walgreens’ suspicious order

monitoring and due diligence procedures); Opp. at 3-11 (Doc. #: 2205) (same); Pang v. Minch,

559 N.E.2d 1313, 1324 (Ohio 1990); BCS Servs., Inc. v. Heartwood 88, LLC, 637 F.3d 750, 758

(7th Cir. 2011). Accordingly, Walgreens is not entitled to summary judgment on this ground.




                                                3
Case: 1:17-md-02804-DAP Doc #: 2569 Filed: 09/04/19 4 of 4. PageID #: 412950




  III. Conclusion.


     For the reasons stated above, the Motion is DENIED.


      IT IS SO ORDERED.




                                          /s/ Dan Aaron Polster September 4, 2019
                                          DAN AARON POLSTER
                                          UNITED STATES DISTRICT JUDGE




                                          4
